Case 18-10499-KHK        Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                   Document      Page 1 of 31


                          UNITED STATES BANKRUPTCY COURT

                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


                                                     )
IN RE:                                           )
                                                     )
WAHID M. AZIMI                                   )         Case No. 18-10499-KHK
                                                   )
        Debtor-in-possession                     ) Chapter 11
                                                 )

                                PLAN OF REORGANIZATION

        The debtor, WAHID AZIMI, submits the following plan of reorganization:

                                            ARTICLE I

                                             Definitions

        For purposes of this Plan and the accompanying Disclosure Statement, the definitions set

forth in this Article shall apply and, unless otherwise indicated, the singular shall include the plu-

ral.

        Section 1.01. Administrative Bar Date. The 90-day following the Effective Date of the

Plan.

        Section 1.02. Administrative Claim. Any cost or expense of administration of the Case

allowed under §503(B) of the Bankruptcy Code, other than a Professional Claim, proof of which

is timely filed by the Administrative Bar Date, and any fees and charges assessed against the es-

tate under 28 U.S.C.§1930.

        Section 1.03. Allowed Administrative Priority Claim. An allowed claim under Bank-

ruptcy Code §503(b) that is entitled to priority under Bankruptcy Code §507 (a)(1).

        Section 1.04. Allowed Claim. Either

               (a) A Claim which is listed in the schedules filed by the Debtor (as they may be
Case 18-10499-KHK        Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00            Desc Main
                                   Document      Page 2 of 31


       amended from time to time) and which is not scheduled as disputed, contingent or

       unliquidated and as to which no proof of Claim has been filed;

               (b) a Claim as to which a timely proof of Claim has been filed and as to which

       proof of Claim no objection has been made within the time allowed for the making of

       objections or, if an objection has been made, the Claim has been allowed by a Final Order;

       or

               (c) a Claim which has been settled by agreement with the holder of the Claim and

       allowed by a Final Order.

       Section 1.05. Allowed Priority Claim. That portion of an Allowed Claim entitled to pri-

ority under Bankruptcy Code Section 507 which is not an Allowed Administrative Priority Claim

or Allowed Priority Tax Claim.

       Section 1.06. Allowed Priority Tax Claim. That portion of Allowed Claim entitled to

priority under §507 (a)(7) of the Bankruptcy Code.

       Section 1.07. Allowed Secured Claim. Either

       (a) that portion of an Allowed Claim to the extent it is equal to the value of the holder’s

perfected security interest in the Debtor’s property securing such Allowed Claim or

       (b) An Allowed Claim for which a valid election is made pursuant to §1111(b) of the

Bankruptcy Code to have all of it treated as secured.

       Section 1.08. Allowed Unsecured Claim. Any Allowed Claim which is not an Allowed

Priority Claim, Allowed Priority Tax Claim, Allowed Administrative Priority Claim, or an Al-

lowed Secured Claim.

       Section 1.09. Assets. All of the property in each of the Debtors’ estates, within the

       meaning of §541 of the Bankruptcy Code.


       Section 1.10. Avoidance Action. Any action or claim that could be brought by the debtor
Case 18-10499-KHK         Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                    Document      Page 3 of 31


pursuant to Subchapter III of Chapter 5 of the Bankruptcy Code, including one to avoid a trans-

fer of property of the debtor’s estate or an interest of the debtor in property.

        Section 1.11. Bankruptcy Code. The Bankruptcy Reform Act of 1978, 11 U.S.C. §101 et

seq., as amended, including any future amendments.

        Section 1.12. Bankruptcy Court. The United States Bankruptcy Court for the Eastern

District of Virginia, Alexandria Division, the court in which this Reorganization Case was filed

and is pending, the United States District Court for the Eastern District of Virginia, to the extent it

may lawfully exercise Jurisdiction over the Reorganization Case, and any court having compe-

tent jurisdiction to hear appeals or certiorari proceedings therefrom.

        Section 1.13. Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure promul-

gated pursuant to 28 U.S.C. §2075, as amended from time to time, together with the Local Rules

for the Bankruptcy Court, as no in effect or hereinafter amended.

        Section 1.14. Bar Date. The date established by the Bankruptcy Court by which all proofs

of claim must be filed in this case.

        Section 1.15. Business Day. Any day other than a Saturday, Sunday or any other legal

holiday as defined in Bankruptcy Rule 9006(a).

        Section 1.16. Claim. A claim against a Debtor as defined in §101(4) of the Bankruptcy

Code, whether arising before or after the entry of the order for relief, i.e.,

        (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or

        (b) a right to an equitable remedy for breach of performance if such breach gives rise to a

right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,

contingent, matured, unmatured, disputed, undisputed, secured or unsecured. Interest accrued after

the Filing Date shall not be part of any Claim except with respect to an Allowed Secured Claim to
Case 18-10499-KHK         Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00            Desc Main
                                   Document      Page 4 of 31


the extent permitted by the provisions of §506 of the Bankruptcy Code.

         Section 1.17. Class. A class of Claims under the Plan.

         Section 1.18. Committee. The formal Committee of Unsecured Creditors, if any, ap-

pointed by the Office of the U. S. Trustee on, as it shall be constituted from time to time, and its

authorized representatives.

         Section 1.19. Confirmation Date. The date upon which the Confirmation Order is en-

tered.

         Section 1.20. Confirmation Order. The order of the Bankruptcy Court confirming this

Plan.

         Section 1.21. Creditor. A holder of a Claim against a Debtor.

         Section 1.22. Debtor. WAHID AZIMI.

         Section 1.23. Disclosure Statement. The statement filed by the debtor in connection with

this Plan and pursuant to §1125 of the Bankruptcy Code.

         Section 1.24. Disputed Claim. Either

         (a) a Claim which is listed in a Debtor’s schedules (as they may be amended from time to

time) as disputed, unliquidated or contingent;

         (b) a Claim to which an objection has been interposed, unless and until such Claim

becomes an Allowed Claim; or in the event of an amendment to a Debtor’s schedules, the amount by

which the Claim as previously scheduled exceeds the Claim as amended.


         Section 1.25. Distribution Account. The interest-bearing account or accounts which will

be established for the Reorganization Case at a federally insured depository on the Effective Date

of the Plan, into which all of the Debtor’s required payments shall be deposited, and from which

distributions shall be made in accordance with the Reorganization Plan.

         Section 1.26. Distribution Agent. The debtor.

         Section 1.27. Effective Date. The first (1st) business day after the date on which the Con-
Case 18-10499-KHK          Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                    Document      Page 5 of 31


firmation Order becomes a Final Order.

         Section 1.28. Estate. The estate created in this Case pursuant to §541 of the Bankruptcy

 Code.

         Section 1.29. Executory Contracts. All contracts and leases to which the Debtor was a

 party on the Petition Date and which are executory or unexpired within the meaning of §365 of the

 Bankruptcy Code.

         Section 1.30. Final Distribution. The last distribution to be made from the Distribution

 Account after all payments of the Debtor which are required to be made are made, deposited into

 the Distribution Account and all Disputed Claims have been resolved by a Final Order.

         Section 1.31. Final Order. An order or judgment of the Bankruptcy Court which has not

 been reversed, stayed, modified or amended and as to which the time to appeal or to seek

 certiorari or other review has expired and as to which no appeal or petition for certiorari or review

 is pending or as to which any right to appeal or to seek certiorari or review has been waived.

         Section 1.32. Interest. An ownership interest of the debtor in one or more of the assets of

 the estate.

        Section 1.33. Person. An individual, corporation, partnership, joint venture, trust, estate,
 unincorporated association or organization, a governmental entity, any agency, or political sub-

 division thereof, or any other entity.

         Section 1.34. Plan. This plan of reorganization, either in its present form or as it may be

 altered, modified or amended, from time to time.

         Section 1.35. Plan Distribution Dates. As follows:

         (a) as to the Unclassified Claims,

                (i) for priority tax claims, the first (1st) day of the month following the Effective

 Date of the Plan and the first (1st) day of each month thereafter for a total of Forty-eight (48)

 payments.
Case 18-10499-KHK        Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                   Document      Page 6 of 31


               (ii) for other unclassified claims, the Effective Date of the Plan, or such other date

as may be agreed upon by the debtors and the holder of the respective claim; and

       (b) as to the Class 12 and 13 the date set forth in the loan documents; and

       (c) as to Class 1, 5 and 9, the first day of the month following the Effective Date of the

Plan and the first day of each month thereafter for a total of Eighty-four

(84) payments; and

       (d) as to Class 2, 3, 4, 6, 7, 8, 10 and 11, the first day of the month following the

Effective Date of the Plan and the first day of each month thereafter for a total of Three

Hundred Sixty (360) payments

       except as modified herein; and

       (e) as to the Class 14, the first day of Thirteenth month following the Effective Date and

the same day of the next Ten (10) years.

       Section 1.36. Professional. Any attorney, accountant, appraiser, consultant or other

professional retained under an order of the Court on behalf of the Debtor or the Committee.

       Section 1.37. Professional Claim. Any Claim under §503(b)(2) or (b)(4) of the Bank-

ruptcy Code for compensation or reimbursement of a Professional, which arises at any time prior

to the Confirmation Date.

       Section 1.38. Reorganization Case. The Chapter 11 proceedings of WAHID AZIMI, which

is pending in the United States Bankruptcy Court for the Eastern District of Virginia as Case No.

18-10499-KHK.

       Section 1.39. Schedules. The schedules of assets and liabilities and the statement of fi-

nancial affairs filed by the debtor as required by §521 of the Code, as amended, modified or sup-

planted from time to time.

                                           ARTICLE II

                       Designation and Treatment of Unclassified Claims
Case 18-10499-KHK         Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00               Desc Main
                                    Document      Page 7 of 31



       Section 2.01. Administrative Claims. Holders of Administrative Claims shall file a proof

of Administrative Claim on or before the Administrative Bar Date or their Administrative Claim

shall be disallowed in their entirety. Allowed Administrative Claims shall be paid in full, without

interest, on the later of the Effective Date or the date they are allowed by the Court, unless other

payment arrangements are made between the Holder and the debtor. Administrative liabilities to

the Internal Revenue Service, if any, shall be paid in the normal course of business, in full, with

interest pursuant to 26 U.S.C., Sections 6621 and 6622 and penalties, if any. Notwithstanding any

provision of the Plan, there shall be no requirement that the Internal Revenue Service file any

request for payment of Administrative Expenses, nor any deadline for the filing of such requests.

Nor shall the failure to pay such liabilities result in a discharge, injunction, exculpation, release or

in any other manner defeat the United States’ right or ability to collect such liability pursuant to

the requirements of Title 26. The tax liabilities of debtor to the Internal Revenue

Service for any tax year or period which ends after the petition date shall constitute a post- petition

liability to be paid in the normal course of business and shall not be subject to the terms of this

Plan including the discharge/release provisions thereto

       Section 2.02. Professional Claims. Holders of Professional Claims shall file applications

for approval and payment of Professional Claims pursuant to §330 of the Bankruptcy Code.

Objections to any such applications shall be filed in accordance to the applicable rules of court.

Professional Claims (interim and final) shall be paid in full, from the Estate, within ten (10) days

after the Court allows them, unless other payment arrangements are made between the Holder and

the debtor.

       Section 2.03. Allowed Priority Tax Claims. All Allowed Priority Tax claims, except that

of the Internal Revenue Service, shall be paid in full by amortizing the Allowed Claims, with

interest as provided by law, over Sixty (60) months. The unsecured priority claim of the Internal
Case 18-10499-KHK          Doc 52     Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                     Document      Page 8 of 31


 Revenue Service is allowed in full as filed on its proof of claim and shall be paid in equal monthly

 payments within 5 years of the Order of Relief, with interest from the Confirmation Date at the

 rate of 4 percent pursuant to 26 U.S.C., Sections 6621 and 6622.

       Section 2.04. Quarterly Fees. All quarterly fees owed pursuant to 28 USC §1930 shall be

paid in full, with interest, from the Estate on or before the Effective Date, and each quarter thereafter

as they come due until a final decree is entered in the Case.




                                        ARTICLE III

                          Classification and Treatment of Other Claims And Interests


         Section 3.01. Class-1-‐Secured Claim of Shellpoint Mortgage Services (“Shellpoint”).

 Shellpoint is the holder of a promissory note in the original principal sum of $310,000 with an

 outstanding balance as of October 25, 2018, of $263,328.58 secured by a first deed of trust on the

 real property located at 13862 Greendale Drive, Woodbridge, Prince William, Virginia

 (“Greendale”). The Debtor will retain the Property and the allowed secured claim will paid by

 amortizing the secured amount over 30 years with interest at the rate of Two percent (2%). The

 monthly payment will be approximately $1,145 for 7 years and thereafter at a rate of Three percent

 (3%). If not sooner paid, any remaining balance shall be due in full ten (10) years from the Effective

 Date of the order confirming the plan of reorganization.

         Except as modified herein, the original loan documents shall remain in full force and

 effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

 retain all of the liens securing its Allowed Claim pursuant to the underlying loan documents

         This claim is impaired. This claim is fully secured. The debtor believes that this debt is

 current.

         Section 3.02. Class-2-‐Secured Claim of Ocwen Loan Servicing (“Ocwen”). Ocwen is the
Case 18-10499-KHK          Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                    Document      Page 9 of 31


 holder of a promissory note in the original principal sum of $222,207 with an outstanding balance

 as of October 17, 2018 of $171,050.80 secured by a first deed of trust on the real property located

 at 4124 Glendale Road, Woodbridge, Prince William, Virginia (“Glendale”).

        The Debtor will retain the Property and the allowed secured claim will be paid by

 amortizing the secured amount over 40 years with interest at the rate of (4.21%). The monthly

 payment will be approximately $1,103.84 for 40 years. If not sooner paid, any remaining

 balance, including any deferred amount, shall be due in full ten (10) years from the Effective

 Date of the order confirming the plan of reorganization.

        Except as modified herein, the original loan documents shall remain in full force and

 effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

 retain all of the liens securing its Allowed Claim pursuant to the underlying loan documents.

 This claim is fully secured.

        This class is impaired.

        Section 3.03. Class-3-‐Secured Claim of Wells Fargo Bank N.A. (“Wells”). Wells is the holder

 of a promissory note in the original principal sum of $225,000 with an outstanding balance as of

 November 21, 2018 of $200,561.78 secured by a first deed of trust on the real property located at

 830 Belmont Bay Dr. Unit 204, Woodbridge, Prince William County, Virginia (“Belmont”). The

 claim is fully secured.

       The Debtor will retain Belmont and the allowed secured claim will be paid by amortizing the

secured amount over 30 years with interest at the rate of Four and one--‐half percent (4.50%). The

monthly payment will be approximately $1,140.04. If not sooner paid, any remaining balance shall

be due in full thirty (30) years from the Effective Date of the order confirming the plan of

reorganization.

       Wells alleges that the debtor is delinquent in payments in the sum of $7604. The debtor

disputes this amount. If the parties are unable to agree to such an amount, then the debtor will seek a
Case 18-10499-KHK          Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                    Document     Page 10 of 31


court determination of any arrearage and it shall be cured over a 60-month period.

       Except as modified herein, the original loan documents shall remain in full force and effect.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all the

liens securing its Allowed Claim pursuant to the underlying loan documents.

         This class is impaired.

         Section 3.04. Class-4-‐Secured Claim of Select Portfolio Servicing (“SPS”). SPS is the

 holder of a promissory note in the original principal sum of $400,000 with an outstanding balance

 as of October 15, 2018, of $353,189.23 secured by a first deed of trust on the real property located

 at 3649 Stonewall Manor Drive, Triangle, Prince William County, Virginia (“Stonewall”). The

 Debtor will retain the Property and the allowed secured claim will be paid by amortizing the

 secured amount over 30 years with interest at the rate of Four percent (4%). The monthly payment

 will be approximately $1,924. If not sooner paid, any remaining balance shall be due in full 30

 years from the Effective Date of the order confirming the plan of reorganization.

         Except as modified herein, the original loan documents shall remain in full force and effect.

 Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

 of the liens securing its Allowed Claim pursuant to the underlying loan documents.

         This claim is impaired.

         Section 3.05. Class-5-‐Secured Claim of Ocwen Loan Servicing (“Ocwen”). Ocwen is the

 holder of a promissory note in the original principal sum of $180,000 with an outstanding balance

 as of October 17, 2018, of $177,060.34 secured by a first deed of trust on the real property located

 at 1530 Lincoln Way, Unit 302, McLean, Fairfax County, Virginia (“Lincoln”).

         The Debtor will retain the Property and the allowed secured claim will paid by amortizing

 the secured amount over 30 years with interest at the rate of Two percent (2%). The monthly

 payment will be approximately $665 for 7 years and thereafter at a rate of Three percent (3%). If

 not sooner paid, any remaining balance shall be due in full ten (10) years from the Effective Date
Case 18-10499-KHK          Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                    Document     Page 11 of 31


 of the order confirming the plan of reorganization.

        Except as modified herein, the original loan documents shall remain in full force and effect.

 Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

 the liens securing its Allowed Claim pursuant to the underlying loan documents. Any arrearage

 shall be due in full upon the date of the principal amount, or the debtor may seek a valuation of the

 secured claim and any unsecured claim to be paid as with other unsecured claims.

        This claim is impaired.

        Section 3.06. Class-6--‐Secured Claim of Mr. Copper (“MC”). MC is the holder of a

 promissory note in the original principal sum of $623,843.88 with an outstanding balance as of

 October 18, 2018, of $591,549.90 secured by a first deed of trust on the real property located at

 9055 Galvin Lane, Lorton, Fairfax County, Virginia (“Galvin”).

        The Debtor will retain the Property and the allowed secured claim will be paid by

 amortizing the secured amount over 30 years with interest at the rate of Two percent (2%). The

 monthly payment will be approximately $2,305 for 30 years. If not sooner paid, any remaining

 balance shall be due in full thirty (30) years from the Effective Date of the order confirming the

 plan of reorganization.

        Except as modified herein, the original loan documents shall remain in full force and effect.

 Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

 the liens securing its Allowed Claim pursuant to the underlying loan documents.

       MC alleges that the debtor is delinquent in payments in the sum of $9,223. The debtor

disputes this amount. If the parties are unable to agree to such an amount, then the debtor will seek

a court determination of any arrearage and it shall be cured over a 60-month period. This class is

impaired.


        Section 3.07. Class-7-‐Secured Claim of Mr. Copper (“MC”). MC is the holder of a
Case 18-10499-KHK          Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00               Desc Main
                                    Document     Page 12 of 31


 promissory note in the original principal sum of $ 92,398 with an outstanding balance as of October

 18, 2018, of $87,419.43 secured by a first deed of trust on the real property located at 5505

 Seminary Road, Unit 309N, Falls Church, Fairfax County, Virginia (“Seminary”).

         The Debtor will retain the Property and the allowed secured claim will be paid by

 amortizing the secured amount over 30 years with interest at the rate of Two percent (2%). The

 monthly payment will be approximately $341. If not sooner paid, any remaining balance shall be

 due in full thirty (30) years from the Effective Date of the order confirming the plan of

 reorganization.

         Except as modified herein, the original loan documents shall remain in full force and effect.

 Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

 the liens securing its Allowed Claim pursuant to the underlying loan documents.

         This claim is impaired.

         Section 3.08. Class-8-‐Secured Claim of Wells Fargo Bank N.A. (“Wells”). Wells is the holder

 of a promissory note in the original principal sum of $504,000 with an outstanding balance as of

 November 16, 2018 of $454,404.37 secured by a first deed of trust on the real property located at

 8553 Barrow Furnace Lane, Lorton, Fairfax County, Virginia (“Barrow”). The claim is fully

 secured.

       The Debtor will retain Barrow and the allowed secured claim will be paid by amortizing the

secured amount over 30 years with interest at the rate of Four and one--‐half percent (4.50%). The

monthly payment will be approximately $2,553. If not sooner paid, any remaining balance shall be

due in full thirty (30) years from the Effective Date of the order confirming the plan of

reorganization.

       Except as modified herein, the original loan documents shall remain in full force and effect.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all the

liens securing its Allowed Claim pursuant to the underlying loan documents.
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                  Document     Page 13 of 31


       This class is impaired.

       Section 3.09. Class-9-‐Secured Claim of DiTech Home Loans (“DiTech”). DiTech is the

holder of a promissory note in the original principal sum of $180,000 with an outstanding balance

as of October 27, 2018, of $86,347 secured by a first deed of trust on the real property located at

7014 Calamo Street, Springfield, Fairfax County, Virginia (“Calamo”).

       The Debtor will retain Calamo and the allowed secured claim will be paid by amortizing

the secured amount over 30 years with interest at the rate of Two (2%). The monthly payment will

be approximately $319 for 7 years and thereafter at a rate of Three percent (3%). If not sooner

paid, any remaining balance shall be due in full ten (10) years from the Effective Date of the order

confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and effect.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

the liens securing its Allowed Claim pursuant to the underlying loan documents.

       This claim is impaired

       Section 3.10. Class-10-‐Secured Claim of Mr. Copper (“MC”). MC is the holder of a

promissory note in the original principal sum of $250,922.54 with an outstanding balance as of

October 17, 2018, of $236,436.15 secured by a first deed of trust on the real property located at

12000 Market Street, Suite 377, Reston, Fairfax County, Virginia (“Market”).

       The Debtor will retain the Property and the allowed secured claim will paid by amortizing

the secured amount over 30 years with interest at the rate of Two (2%). The monthly payment will

be approximately $927 for 30 years. If not sooner paid, any remaining balance shall be due in full

thirty (30) years from the Effective Date of the order confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and effect.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

the liens securing its Allowed Claim pursuant to the underlying loan documents.
Case 18-10499-KHK         Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00                Desc Main
                                   Document     Page 14 of 31


         This claim is impaired.


         Section 3.11. Class-11-‐Secured Claim of Ocwen Loan Servicing LLC (“Ocwen”). Ocwen

 is the holder of a promissory note in the original principal sum of $98,029 with an outstanding

 balance as of October 17, 2018, of $96,956.44 secured by a first deed of trust on the real property

 located at 7813 Enola Street, Unit 107, McLean, Fairfax County, Virginia (“Enola”).

The Debtor will retain Enola and the allowed secured claim will paid by amortizing the secured

amount over 40 years with interest at the rate of Four and one percent (4.10%). The monthly payment

will be approximately $415.82 for 40 years. If not sooner paid, any remaining balance shall be due

in full Twenty-five (25) years from the Effective Date of the order confirming the plan of

reorganization.

       Except as modified herein, the original loan documents shall remain in full force and effect.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all of

the liens securing its Allowed Claim pursuant to the underlying loan documents.

         This class is impaired.


         Section 3.12. Class 12–Secured Claim of Mr. Cooper (“MC”). MC is the holder of a

 promissory note in the original principal sum of $299,500 with an outstanding balance as of

 Octber, 18, 2018 of $185,007.11 secured by a first deed of trust on the Debtor’s residence located

 at 13901 Hydrangea Court, Woodbridge Virginia (the “Residence”). The Debtor will retain the

 Residence and continue to pay the monthly payments as they become due. The Debtor is current

 on this obligation.

         Until this Creditor has been paid the full amount of its Allowed Secured Claim, it

 shall retain all of the liens securing its Allowed Claim pursuant to the underlying loan

 documents.

       MC alleges that the debtor is delinquent in payments in the sum of $6,126. The debtor disputes
Case 18-10499-KHK         Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                   Document     Page 15 of 31


this amount. If the parties are unable to agree to such an amount, then the debtor will seek a court

determination of any arrearage and it shall be cured over a 60-month period.

        This class is not impaired.

        Section 3.13. Class- 13–Secured Claim of Bank of America (“BA”). BA is the holder of a

 promissory note in the original principal sum of $242,000 with an outstanding balance as of May

 31, 2018 of $287,409.22 secured by a second deed of trust on the Debtor’s residence located at

 13901 Hydrangea Court, Woodbridge Virginia (the “Residence”). The Debtor will retain the

 Residence and resume the monthly payments as they become due. The Debtor is delinquent on this

 obligation and the arrearages of $45,409.77 are part of the outstanding balance.

  The debtor will pay interest only payment on $242,000 at the rate of 2% (Two Percent) for 7

 years and thereafter at 3% (three percent) for 3 years. Any amount of arrearage is differed and

   shall be balloon in 15 years. If not sooner paid, any remaining balance shall be due in full

  fifteen (15) years from the Effective Date of the order confirming the plan of reorganization.

Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall retain all

        the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This class is not impaired.

        Section 3.14. Class 14- Allowed Unsecured Claims

        The following Creditors have general unsecured Claims in this case, in the following

 amounts totaling $57,578.

        Discover Bank (Scheduled and proof of claim)                                 $42
        Branch Banking & Trust Co. (Proof of claim)                                  $71
        Pentagon FCU (Scheduled and proof of claim)                                 $413
        Chase Bank (Scheduled and proof of claim)                                   $495
        Chase Bank (Scheduled and proof of claim)                                   $796
        Merrick Bank                                                              $3,180
        ASC (Under secured claim)                                                 $2,101
        Wells Fargo (Under secured claim)                                        $17,686
        ASC (Under secured claim)                                                 $2,493
        Ocwen (Under secured claim)                                               $4,912
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                  Document     Page 16 of 31


       BAC Home Loans Svc LP (Under secured claim)                               $3,123
       BAC Home Loans Svc LP (Under secured claim)                                 $183
       BAC Home Loans Svc LP (Under secured claim)                               $5,284
       Chase Mortgage (Under secured claim)                                      $7,482
       BB & T Co. (Under secured claim)                                          $4,539
       INOVA                                                                     $2,317
       AMCB                                                                      $1,208
       NCC- for Fairfax Radiological Consul PC                                     $302
       Virginia Hospital Center                                                    $652
       American Anesthesiology 11                                                  $299
       TrueGreen                                                                    $95

       The Debtor will pay all Allowed Unsecured Claims in this class as follows. The Debtor

will pay the Allowed Unsecured Claims of these Creditors Seven and one--‐half percent (7.5%)

of the amount of each such claim in Ten (10) annual installments of Three quarters of one percent

(0.75%). The first such payment shall be due on the first day of the 13th month following the entry

of the order confirming the Plan and annually thereafter.


       This class is impaired.

       Section 3.15. Class 15–Allowed Interests. The Allowed Interests of the Debtor shall be

satisfied by the reversion from the estate of all property of the Estate that is not sold under

this plan. This class is impaired and is conclusively presumed to have rejected the Plan under

§ 1126(g) of the Code.


                                          ARTICLE IV

                                         Disputed Claims

       If a negotiated resolution cannot be reached with respect to any Disputed Claim prior to

the Effective Date, the holder of the Claim, the Debtor may have the Disputed Claim estimated by

the Bankruptcy Court for the purpose of Allowance under §502(c) of the Code or the Distri- bution

Agent shall reserve sufficient funds to cover fully the pro rata distribution that the holder of the

Disputed Claim would receive if it were allowed in full. If, and to the extent, a Disputed Claim

subsequently becomes an Allowed Claim, the appropriate pro rata distribution shall be made from
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00               Desc Main
                                  Document     Page 17 of 31


the reserve to the holder of such Claim as part of the next regular distribution to the holders of the

Allowed Unsecured Claims. If a Disputed Claim is subsequently disallowed or allowed in part, the

funds reserved shall be returned to the Debtor. No distributions shall be made on a Disputed Claim

until it becomes an Allowed Claim.

                                                ARTICLE V

                                             Distribution Agent

       The Debtor shall act as the Distribution Agent.

                                               ARTICLE VI

                                          Implementation of Plan

       The Debtor shall pay to the Distribution Agent sufficient funds at least three (3) days prior

to each distribution date. All property of the estate shall revert to the debtor upon confirma- tion

of the plan.

                                               ARTICLE VII

                                          Discharge of all Claims

       The rights afforded in this Plan shall be in exchange for and in complete satisfaction,

discharge and release of all manner of actions, causes of action, suits, proceedings, debts, dues,

contracts, judgments, damages, costs, Claims, and demands of any kind, whether in law, equity,

or mixed (collectively “Actions”) existing on the Effective Date, whether known or unknown,

against the Debtor and the Debtor’s estates, or any one of them, by reason of any action, failure to

act, cause, or thing whatsoever occurring on or prior to the Effective Date. All creditors and other

parties in interest of the Debtor shall be a judicial determination of discharge of all other Claims

against the Debtor, except as provided in this plan. Confirmation of the plan does not discharge

any debt provided for in the Plan until the Court grants a discharge on completion of all payments

under the Plan, or as otherwise provided in §1141(d)(5) of the Code. Notwithstanding anything to

the contrary contained in the Plan or the Confirmation Order, the Debtor shall not be discharged
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                  Document     Page 18 of 31


from any obligation to the United States of America that is otherwise non-dischargeable pursuant

to relevant Title 11, and non-Title 11 statutes. The Debtors agree that the priority tax claims set

forth on the proof of claim filed by the Internal Revenue Service are non-dischargeable in this

proceeding.

                                         ARTICLE VIII

                      Reservation of Rights in the Event of Rejection of Plan

        In the event that any impaired Class Allowed Claims does not accept this Plan in accor-

dance with Section 1129(a) of the Bankruptcy Code, the Debtor will request that the Bankruptcy

Court confirm this Plan in accordance with the cram-down provisions of § 1129(b) of the Bank-

ruptcy Code.

                                          ARTICLE IX

                                     Retention of Jurisdiction

        The Bankruptcy Court shall retain jurisdiction of these case, for the following purposes:

        (a) To determine any objections to the allowance of Claims, any controversy as to the

classification of Claims or any controversy regarding the subordination of any Claim;

        (b) To determine and fix all Claims arising from the rejection of any executory contracts

or leases;

        (c) To determine and fix all costs and expenses of administration of the Reorganization

Cases, including fees of professional persons;

        (d) To hear and determine any pending applications or adversary proceedings or

contested matters, including proceedings, to recover preferences and fraudulent conveyances;

        (e) To liquidate any Disputed Claims;

                                     ARTICLE III

                       Classification and Treatment of Other Claims And Interests
Case 18-10499-KHK       Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00           Desc Main
                                 Document     Page 19 of 31


       Section 3.01. Class-1--Secured Claim of Shellpoint Mortgage Services (“Shellpoint”).

Shellpoint is the holder of a promissory note in the original principal sum of $310,000 with

an outstanding balance as of October 25, 2018, of $263,328.58 secured by a first deed of trust

on the real property located at 13862 Greendale Drive, Woodbridge, Prince William, Virginia

(“Greendale”). The Debtor will retain the Property and the allowed secured claim will paid

by amortizing the secured amount over 30 years with interest at the rate of Two percent

(2%). The monthly payment will be approximately $1,145 for 7 years and thereafter at a rate

of Three percent (3%). If not sooner paid, any remaining balance shall be due in full ten (10)

years from the Effective Date of the order confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all of the liens securing its Allowed Claim pursuant to the underlying loan documents

       This claim is impaired. This claim is fully secured. The debtor believes that this debt

is current.

       Section 3.02. Class-2--Secured Claim of Ocwen Loan Servicing (“Ocwen”). Ocwen is the

holder of a promissory note in the original principal sum of $222,207 with an outstanding

balance as of October 17, 2018 of $171,050.80 secured by a first deed of trust on the real

property located at 4124 Glendale Road, Woodbridge, Prince William, Virginia (“Glendale”).

       The Debtor will retain the Property and the allowed secured claim will be paid by

amortizing the secured amount over 40 years with interest at the rate of (4.21%). The

monthly payment will be approximately $737 for 40 years. If not sooner paid, any

remaining balance, including any deferred amount, shall be due in full ten (10) years from

the Effective Date of the order confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00           Desc Main
                                  Document     Page 20 of 31


 effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

 retain all of the liens securing its Allowed Claim pursuant to the underlying loan

 documents. This claim is fully secured.

        This class is impaired.

        Section 3.03. Class-3--Secured Claim of Wells Fargo Bank N.A. (“Wells”). Wells is the

 holder of a promissory note in the original principal sum of $225,000 with an outstanding

 balance as of November 21, 2018 of $200,561.78 secured by a first deed of trust on the real

 property located at 830 Belmont Bay Dr. Unit 204, Woodbridge, Prince William County,

 Virginia (“Belmont”). The claim is fully secured.

       The Debtor will retain Belmont and the allowed secured claim will be paid by amortizing

the secured amount over 30 years with interest at the rate of Four and one---half percent

(4.50%). The monthly payment will be approximately $1,140.04. If not sooner paid, any

remaining balance shall be due in full thirty (30) years from the Effective Date of the order

confirming the plan of reorganization.

       Wells alleges that the debtor is delinquent in payments in the sum of $7604. The debtor

disputes this amount. If the parties are unable to agree to such an amount, then the debtor will

seek a court determination of any arrearage and it shall be cured over a 60-month period.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This class is impaired.

        Section 3.04. Class-4--Secured Claim of Select Portfolio Servicing (“SPS”). SPS is the

 holder of a promissory note in the original principal sum of $400,000 with an outstanding

 balance as of October 15, 2018, of $353,189.23 secured by a first deed of trust on the real
Case 18-10499-KHK       Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00           Desc Main
                                 Document     Page 21 of 31


property located at 3649 Stonewall Manor Drive, Triangle, Prince William County, Virginia

(“Stonewall”). The Debtor will retain the Property and the allowed secured claim will be paid

by amortizing the secured amount over 30 years with interest at the rate of Four percent

(4%). The monthly payment will be approximately $1,924. If not sooner paid, any remaining

balance shall be due in full 30 years from the Effective Date of the order confirming the plan

of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all of the liens securing its Allowed Claim pursuant to the underlying loan documents.

       This claim is impaired.

       Section 3.05. Class-5--Secured Claim of Ocwen Loan Servicing (“Ocwen”). Ocwen is the

holder of a promissory note in the original principal sum of $180,000 with an outstanding

balance as of October 17, 2018, of $177,060.34 secured by a first deed of trust on the real

property located at 1530 Lincoln Way, Unit 302, McLean, Fairfax County, Virginia (“Lincoln”).

       The Debtor will retain the Property and the allowed secured claim will paid by

amortizing the secured amount over 30 years with interest at the rate of Two percent (2%).

The monthly payment will be approximately $665 for 7 years and thereafter at a rate of

Three percent (3%). If not sooner paid, any remaining balance shall be due in full ten (10)

years from the Effective Date of the order confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

Any arrearage shall be due in full upon the date of the principal amount, or the debtor may

seek a valuation of the secured claim and any unsecured claim to be paid as with other
Case 18-10499-KHK         Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00          Desc Main
                                   Document     Page 22 of 31


 unsecured claims.

        This claim is impaired.

        Section 3.06. Class-6---Secured Claim of Mr. Copper (“MC”). MC is the holder of a

 promissory note in the original principal sum of $623,843.88 with an outstanding balance as

 of October 18, 2018, of $591,549.90 secured by a first deed of trust on the real property

 located at 9055 Galvin Lane, Lorton, Fairfax County, Virginia (“Galvin”).

        The Debtor will retain the Property and the allowed secured claim will be paid by

 amortizing the secured amount over 30 years with interest at the rate of Two percent (2%). The

 monthly payment will be approximately $2,305 for 30 years. If not sooner paid, any

 remaining balance shall be due in full thirty (30) years from the Effective Date of the order

 confirming the plan of reorganization.

        Except as modified herein, the original loan documents shall remain in full force and

 effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

 retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.




       MC alleges that the debtor is delinquent in payments in the sum of $9,223. The debtor

disputes this amount. If the parties are unable to agree to such an amount, then the debtor

will seek a court determination of any arrearage and it shall be cured over a 60-month period.

This class is impaired.


        Section 3.07. Class-7--Secured Claim of Mr. Copper (“MC”). MC is the holder of a

 promissory note in the original principal sum of $ 92,398 with an outstanding balance as of

 October 18, 2018, of $87,419.43 secured by a first deed of trust on the real property located

 at 5505 Seminary Road, Unit 309N, Falls Church, Fairfax County, Virginia (“Seminary”).
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                  Document     Page 23 of 31


        The Debtor will retain the Property and the allowed secured claim will be paid by

 amortizing the secured amount over 30 years with interest at the rate of Two percent (2%).

 The monthly payment will be approximately $341. If not sooner paid, any remaining balance

 shall be due in full thirty (30) years from the Effective Date of the order confirming the plan

 of reorganization.

        Except as modified herein, the original loan documents shall remain in full force and

 effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

 retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This claim is impaired.

        Section 3.08. Class-8--Secured Claim of Wells Fargo Bank N.A. (“Wells”). Wells is the holder

 of a promissory note in the original principal sum of $504,000 with an outstanding balance

 as of November 16, 2018 of $454,404.37 secured by a first deed of trust on the real property

 located at 8553 Barrow Furnace Lane, Lorton, Fairfax County, Virginia (“Barrow”). The claim

 is fully secured.

       The Debtor will retain Barrow and the allowed secured claim will be paid by

amortizing the secured amount over 30 years with interest at the rate of Four and one---half

percent (4.50%). The monthly payment will be approximately $2,553. If not sooner paid, any

remaining balance shall be due in full thirty (30) years from the Effective Date of the order

confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This class is impaired.
Case 18-10499-KHK       Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00           Desc Main
                                 Document     Page 24 of 31


       Section 3.09. Class-9--Secured Claim of DiTech Home Loans (“DiTech”). DiTech is the

holder of a promissory note in the original principal sum of $180,000 with an outstanding

balance as of October 27, 2018, of $86,347 secured by a first deed of trust on the real

property located at 7014 Calamo Street, Springfield, Fairfax County, Virginia (“Calamo”).

       The Debtor will retain Calamo and the allowed secured claim will be paid by

amortizing the secured amount over 30 years with interest at the rate of Two (2%). The

monthly payment will be approximately $319 for 7 years and thereafter at a rate of Three

percent (3%). If not sooner paid, any remaining balance shall be due in full ten (10) years

from the Effective Date of the order confirming the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

       This claim is impaired

       Section 3.10. Class-10--Secured Claim of Mr. Copper (“MC”). MC is the holder of a

promissory note in the original principal sum of $250,922.54 with an outstanding balance as

of October 17, 2018, of $236,436.15 secured by a first deed of trust on the real property

located at 12000 Market Street, Suite 377, Reston, Fairfax County, Virginia (“Market”).

       The Debtor will retain the Property and the allowed secured claim will paid by

amortizing the secured amount over 30 years with interest at the rate of Two (2%). The

monthly payment will be approximately $927 for 30 years. If not sooner paid, any remaining

balance shall be due in full thirty (30) years from the Effective Date of the order confirming

the plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall
Case 18-10499-KHK         Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00         Desc Main
                                   Document     Page 25 of 31


 retain all the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This claim is impaired.


        Section 3.11. Class-11--Secured Claim of Ocwen Loan Servicing LLC (“Ocwen”). Ocwen

 is the holder of a promissory note in the original principal sum of $98,029 with an

 outstanding balance as of October 17, 2018, of $96,956.44 secured by a first deed of trust on

 the real property located at 7813 Enola Street, Unit 107, McLean, Fairfax County, Virginia

 (“Enola”).

The Debtor will retain Enola and the allowed secured claim will paid by amortizing the secured

amount over 40 years with interest at the rate of Four and one percent (4.10%). The monthly

payment will be approximately $415.82 for 40 years. If not sooner paid, any remaining balance

shall be due in full Twenty-five (25) years from the Effective Date of the order confirming the

plan of reorganization.

       Except as modified herein, the original loan documents shall remain in full force and

effect. Until this Creditor has been paid the full amount of its Allowed Secured Claim, it shall

retain all of the liens securing its Allowed Claim pursuant to the underlying loan documents.

        This class is impaired.


        Section 3.12. Class 12–Secured Claim of Mr. Cooper (“MC”). MC is the holder of a

 promissory note in the original principal sum of $299,500 with an outstanding balance as of

 Octber, 18, 2018 of $185,007.11 secured by a first deed of trust on the Debtor’s residence

 located at 13901 Hydrangea Court, Woodbridge Virginia (the “Residence”). The Debtor will

 retain the Residence and continue to pay the monthly payments as they become due. The

 Debtor is current on this obligation.

        Until this Creditor has been paid the full amount of its Allowed Secured Claim, it
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00          Desc Main
                                  Document     Page 26 of 31


 shall retain all of the liens securing its Allowed Claim pursuant to the underlying loan

 documents.

       MC alleges that the debtor is delinquent in payments in the sum of $6,126. The debtor

disputes this amount. If the parties are unable to agree to such an amount, then the debtor will

seek a court determination of any arrearage and it shall be cured over a 60-month period.

        This class is not impaired.

        Section 3.13. Class- 13–Secured Claim of Bank of America (“BA”). BA is the holder of a

 promissory note in the original principal sum of $242,000 with an outstanding balance as of

 May 31, 2018 of $287,409.22 secured by a second deed of trust on the Debtor’s residence

 located at 13901 Hydrangea Court, Woodbridge Virginia (the “Residence”). The Debtor will

 retain the Residence and resume the monthly payments as they become due. The Debtor is

 delinquent on this obligation and the arrearages of $45,409.77 are part of the outstanding

 balance.

       The debtor will pay interest only payment on $242,000 at the rate of 2% (Two

 Percent) for 7 years and thereafter at 3% (three percent) for 3 years. Any amount of

 arrearage is differed and shall be balloon in 10 years. If not sooner paid, any remaining

 balance shall be due in full ten (10) years from the Effective Date of the order confirming

 the plan of reorganization. Until this Creditor has been paid the full amount of its Allowed

 Secured Claim, it shall retain all the liens securing its Allowed Claim pursuant to the

 underlying loan documents.

        This class is not impaired.



        Section 3.13. Class 13- Allowed Unsecured Claims
Case 18-10499-KHK      Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00         Desc Main
                                Document     Page 27 of 31



       The following Creditors have general unsecured Claims in this case, in the following

amounts totaling $60,060.

       Discover Bank (Scheduled and proof of claim) – ($42)             $564
       Branch Banking & Trust Co. (Proof of claim) –     ($71)            938
       Pentagon FCU (Scheduled and proof of claim) -     ($413)         5,497
       Chase Bank (Scheduled and proof of claim)-        ($495)         6,594
       Chase Bank (Scheduled and proof of claim)-       ($796)         10,617
       Merrick Bank                                    ($3,180)
       ASC (Undersecured claim)-                       ($2,101)        28,016
       Wells Fargo (Undersecured claim)-             ($17,686)        235,809
       ASC (Undersecured claim)-                     ($2,493)          33,242
       Ocwen (Undersecured claim)-                   ($4,912)          65,490
       BAC Home Loans Svc LP (Undersecured claim)- ($3,123)            41,637
       BAC Home Loans Svc LP (Undersecured claim)- ($183)               2,445
       BAC Home Loans Svc LP (Undersecured claim)-($5,284)             70,451
       Chase Mortgage (Undersecured claim)-           ($7,482)         99,765
       BB & T Co. (Undersecured claim)-               ($4,539)         60,524
       INOVA 1                                                          $262
       INOVA 2                                                          $371
       AMCB 3                                                           $733
       AMCB 4                                                           $475
       NCC- for Fairfax Radialogical Consul PC -5                       $302
       INOVA 6                                                          $356
       INOVA 7                                                          $120
       Virginia Hospital Center 8                                       $652
       INOVA 9                                                          $733
       INOVA 10                                                         $475
       American Anesthesiology 11                                       $299



       The Debtor will pay all Allowed Unsecured Claims in this class as follows. The Debtor

will pay the Allowed Unsecured Claims of these Creditors Seven and one---half percent

(7.5%) of the amount of each such claim in Ten (10) annual installments of Three quarters

of one percent (0.75%). The first such payment shall be due on the first day of the
Case 18-10499-KHK            Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                      Document     Page 28 of 31



 13th month following the entry of the order confirming the Plan and annually thereafter.

         This class is impaired.

         Section 3.17. Class 17–Allowed Interests. The Allowed Interests of the Debtor shall

 be satisfied by the reversion from the estate of all property of the Estate that is not sold

 under this plan. This class is impaired and is conclusively presumed to have rejected the

 Plan under § 1126(g) of the Code.

                                             ARTICLE X

                                                Default

         The Debtor shall not be considered in default until such time as any payment due under

 the plan shall be more than thirty (30) days past due.

                                             ARTICLE XI

                                        Miscellaneous Provisions

         Section 11.01. Notices. Unless a change of address is filed with the Court and served on

 all parties in interest, all notices required to be given under t he Plan shall be in writing and shall

 be mailed as follows:

         If to the debtor,

         Wahid Azimi
         13901 Hydrangea Drive
         Woodbridge, VA 22193

       With a copy to
       Bennett A. Brown
       3905 Railroad Avenue, Suite 200N
       Fairfax VA 22030

         Section 11.02. Governing Law. Except to the extent the Bankruptcy Code or Bankruptcy

 Rules are applicable the rights and obligations arising under the Plan shall be governed by, and

 construed and enforced in accordance with, the laws of the Commonwealth of Virginia without


                                                  [28]
Case 18-10499-KHK        Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00               Desc Main
                                  Document     Page 29 of 31


 giving effect to the principles of conflicts of law thereof

         Section 11.03. Headings. The headings of the sections and paragraphs of the Plan are

 inserted for convenience only and shall not affect the interpretation hereof

         Section 11.04. Amendments. The Plan may be altered, amended or modified only by the

 debtor before, on, or after the Confirmation Date as provided in the Plan or Bankruptcy Code §

 1127.

         Section 11.05. Provision Unenforceable. Should the Bankruptcy Court determine, prior

 to the Confirmation Date, that any provision in the Plan is either illegal on its face or illegal as

 applied to any Claim or Interest, such provision shall be unenforceable as to the holders of

 Claims or Interests. Such a determination of unenforceability shall in no way limit or affect the

 enforceability and operative effect of any other provision of the Plan. The debtor reserves the

 right to modify or amend the Plan, in its sole discretion, in the event of such a determination.

         Section 11.06. Revocation, Withdrawal or Amendment. The debtor reserves the right to

 withdraw the Plan any time prior to the Confirmation Date. If the debtor withdraws the Plan, or

 if the Confirmation Date or the Effective Date do not occur, then the Plan shall be deemed null

 and void, provided however that the debtor shall retain all rights under § 1127 of the Bankruptcy

 Code to modify the Plan at any time before its substantial consummation.

         Section 11.07. Act on Business Day. Whenever the Plan requires an act to be performed

 on a day, which is not a Business Day, such act shall be performed on the first Business Day

 im- mediately following such day.

         Section 11.08. Principles of Construction. The words “herein,” “hereof,” “hereunder”

 and other words of similar import refers to the Plan as a whole and not an any particular section,

 subsection or clause contained in the Plan unless the context requires otherwise. Whenever form




                                                 [29]
Case 18-10499-KHK       Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00             Desc Main
                                 Document     Page 30 of 31


 clude the singular and the plural, and pronouns stated in the masculine, feminine or neuter

 gender shall include the masculine, feminine and the neuter.

        Dated: December 3, 2018                  WAHID AZIMI
                                                By counsel


      /s/ Bennett A. Brown
 Bennett A. Brown,
 VSB#12583 Counsel for
 debtor
 3905N Railroad Avenue, Suite
 200 Fairfax, VA 22030
 Telephone: 703-591-3500; telefax: 703-591-
 2185 e-mail: bennett@pcgalaxy.com




                                               [30]
Case 18-10499-KHK       Doc 52    Filed 12/04/18 Entered 12/04/18 19:52:00              Desc Main
                                 Document     Page 31 of 31



                                CERTIFICATE OF SERVICE

        I certify that a copy of this proposed plan of reorganization was or served electronically,

 this 3rd day of December 2018, to the following:


               Jack I. Frnakel
               OFFICE OF THE US TRUSTEE
               115 S. Union Street, Suite 210
               Alexandria, VA 22314
               Counsel for US Trustee


                                                  /s/ Bennett A. Brown
                                                     Bennett A. Brown
                                                     Counsel for debtor




                                               [26]
